IN THE SUPREME COURT OF THE STATE OF NEVADA


                  NANCY LANDEROS, AN INDIVIDUAL,                        No. 85243
                                   Appellant,
                               vs.                                          Fi
                  IDALBERTO BRAVO MORALES, AN
                  INDIVIDUAL,                                               SEP 2 6 2022
                                   Respondent.                              VLIZrAt . A. BROWN
                                                                         CLERK 00; UOR.P0F".: COURT

                                                                                      CLERK


                                     ORDER DISMISSING APPEAL

                            Pursuant to appellant's notice of voluntary withdrawal of this
                 appeal, this appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROWN




                 cc:   Hon. Erika D. Ballou, District Judge
                       William C. Turner, Settlement Judge
                       Hicks & Brasier, PLLC
                       Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

     47
                                                                         2_2-30182_